DETAILED ACTION
The applicant’s amendment filed on June 27, 2022 has been acknowledged. Claims 1-10, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-6 are directed toward an apparatus, claims 7 and 8 are directed toward a system, claims 9 is directed toward a method and claim 10 is directed toward a medium or product as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations, see MPEP 2106.04(a)(2).
The claims as a whole are directed toward processing maintenance information, specifically managing logs of recorded events. While the claims recite “maintenance management” at no point is maintenance performed or suggested rather the system compares information to predict incidents, as such it is considered a mathematical concept. 
Under Step 2(a) prong 2 – The claims recite “collect log information”, “store log identifiers”, “acquire an output order information” and “output the matching rate” which are merely data gathering, data storage and data display steps and as such are considered insignificant extra solution activity steps, see MPEP 2106.05(g). The limitation of creating a log sequence, calculate a sequence time and group the log sequence into a sequence group are mathematical concepts as they take the collected data and use it in some manner to achieve a groupings of the sequences. This sequences are then compared to pre-registered sequence groups to determine if there are matches. If no matches exist the system calculates predicted based on a highest match rate with each sequence group. These are also forms of mathematical calculations as they compare data to determine the highest matches and uses this information to predict incidents. The actual manner in in which the groupings are made and compared is not established allowing this to be any generic or general manner of comparing the sequences and determine the degree of similarity. This amounts to merely applying the abstract idea in this case the comparison of information on a computer, see MPEP 2106.05(f). In this case the claim recites only the idea of a solution or outcome as it fails to detail how the solution is accomplished. As stated above the specific manner in which the data is compared and incident is predicted has not been established. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application, see MPEP 2106.05(f). As such these steps when considered individually or in combination fail to render the abstract idea into a practical application. 
The applicant has amended the claims to recite “wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group”, however this limitation merely describes what the group consists of. That is it fails to recite any specifics as to how the group is formed or how the data is analyzed to achieve the result as such this continues to be merely applying the abstract idea on a computer, see MPEP 2106.05(f).
Dependent claims 2 and 8, recites “wherein the at least one processor is further configured to execute the instructions to output the predicted incident occurrence time”, which merely outputs the data which is an insignificant extra solution step, see MPEP 2106.05(g). Therefore the limitations fail to render the claims into a practical application.
Dependent claim 3, recites “wherein the instruction to create the log sequence acquires information about an output order of the log information from the time information, and generates the log sequence by sequencing the log identifiers based on the information about the output order”, which the type of data which is used to perform the sequencing but does not establish how the sequencing is performed and how it is used to make the comparison or prediction. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 4 recites “wherein the log identifier corresponding to the log information is not registered, a new log identifier is assigned to the log information”,  which establishes that if the data is not registered a new identifier is assigned which established that data is assigned but not how it is then used. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 5 recites “wherein the instruction to create the log sequence calculates the matching rate by comparing the sequence group with the incident group while shifting the sequence group and the incident sign group a predetermined time at a time to the sequence time”, which is merely the comparison of information which is part of the mathematical concept or calculation, that is the claims recite mathematical functions to manipulate data and as such are directed toward an abstract idea. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 6 recites “wherein the time information is a time when the log information is collected”, which defines the data but does not establish how it is used to make the prediction or form the sequences. As such these limitations fail to render the abstract idea into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., memory, processor and medium) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing event logs on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US 2014/0019795 A1) hereafter Sonoda, in view of Sade et al. (WO 2015/065388 A1) hereafter Sade, further in view of Kulatunge et al. (US 6,353,902 B1) hereafter Kulatunge.
As per claim 1, Sonoda discloses a maintenance management apparatus comprising:
	at least one memory storing instructions (Page 3, paragraphs [0050] and [0051]; discloses that the system contains memory. Page 4, paragraph [0072]; discloses that the memory stores the executable programs or instructions), and at least one processor configured to execute the instructions to (Page 3, paragraphs [0050] and [0051]; discloses that the system contains at least one processor. Page 4, paragraph [0072]; discloses that the processor executes the instructions which are stored);
	collect log information, wherein the log information contain a log identifier for identifying the log information and a time information that is a time when the log information is collected (Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information and the date and time of each entry);
	store the log identifier for identifying the log information, and the time information of the log information while associating them with each other in the memory (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and
	acquire an output order information of the log identifiers from the time information, create a log sequence in which the plurality of log identifiers are sequenced based on the output order information, calculate a sequence time from a difference between a start time of the log sequence and an end time thereof, and group the log sequence into a sequence group which include the log sequence and the sequence time (Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]), 
wherein when the sequence group matches neither with a pre-registered normal sequence group, the instruction to create the log sequence calculates a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly), 
	output the matching rate against the log sequence group and the predicted incident occurrence time (Page 5, paragraph [0093]-[0094]; teaches that the system outputs the calculated or predicted time of the incident occurrence and the probability or matching rate against the normal log sequence group. Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0140]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly. Upon meeting the thresholds the system sequence is assigned the time which matches based on the probability. That is it is assigned the incident occurrence time based on the closest match).
While Sonoda establishes matching pre-registered or “predetermined type” sequence groups it is not explicit that that the pre-registered sequences are normal and abnormal types. Additionally Sonoda fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence. Like Sonoda the system will group or clusters to form templates. If known in advance or pre-registered the system can map the templates to either a process which is a normal sequence or a failure which is an abnormal sequence. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda). 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 
	The sole difference between the primary reference Sonoda and the claimed subject matter is that the primary reference Sonoda does not disclose that the sequences are normal and abnormal.
	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of comparing pre-registered sequences taught by Sonoda with the pre-registered sequences being both normal and abnormal as shown in Sade.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda, with the comparison being of both normal and abnormal sequences as taught by Sade, for the purposes of determining the source of the problem. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda.
The combination fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Kulatunge, which like the combination talks about processing log files, teaches wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group (Col. 5, lines 50-67, Col. 6, line 39 through Col. 7, line 67, Col. 8, lines 16-67 and Col. 9, lines 1-64; teaches where groups are formed from log data. The data analyzed to find patterns which were previously known, as well as identify patterns that were unknown or new patterns. This data is used to predict or forecast future faults and determine there is a high possibility of failure. The system can foretell a fault before it really happens. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns).
The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. The Sade teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the group is for no incident has occurred in the past and there is a high possibility that a new incident will occur.
	The Kulatunge reference which like Sonoda and Sade talks about analyzing event logs teaches it is known for the system to group incidents to identify new pattern where no incident has occurred in the past and there is a high possibility that a new incident will occur. Kulatunge establishes that this type of grouping to predict faults was known in the prior art at the time of the invention.	
	It would have been obvious to one of ordinary skill in the art to include in the log analysis system provided by the combination of Sonoda and Sade the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda and Sade, with the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge, for the purposes of predicting future faults. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns.
As per claim 2, the combination of Sonoda, Sade and Kulatunge teaches the above-enclosed invention, Sonoda further discloses wherein the at least one processor is further configured to execute the instructions to output the predicted incident occurrence time (Page 5, paragraph [0093]; teaches that the system outputs the calculated or predicted time of the incident occurrence).
	As per claim 3, the combination of Sonoda, Sade and Kulatunge teaches the above-enclosed invention, Sonoda further discloses wherein the instructions to create the log sequence acquires information about an output order of the log information from the time information, and generates the log sequence by sequencing the log identifiers based on the information about the output order (Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]).
	As per claim 4, the combination of Sonoda, Sade and Kulatunge teaches the above-enclosed invention, Sonoda further discloses wherein when the log identifier corresponding to the log information is not registered, a new log identifier is assigned to the log information (Page 8, paragraph [0155] and Page 9, paragraph [0156]; teaches that if the information is not registered it is registered in the system creating a new identifier).
	As per claim 5, the combination of Sonoda, Sade and Kulatunge teaches the above-enclosed invention, Sonoda further discloses wherein the instruction to create the log sequence calculates the matching rate by comparing the sequence group with the incident sign group while shifting the sequence group and the incident sign group a predetermined time at a time to the sequence time (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0140]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly. Upon meeting the thresholds the system sequence is assigned the time which matches based on the probability. That is it is assigned the incident occurrence time based on the closest match).
As per claim 6, the combination of Sonoda, Sade and Kulatunge teaches the above-enclosed invention, Sonoda further discloses wherein the time information is a time when the log information is collected (Page 4, paragraph [0074]; discloses that the time information is the time when the log information is collected or output by the system).
As per claim 7, Sonoda discloses a system comprising a maintenance management apparatus installed in a customer site, and a maintenance management apparatus installed in a maintenance center, the maintenance management apparatus installed in the maintenance center being connected to the maintenance management apparatus installed in the customer site, wherein 
	the maintenance management apparatus comprises:
	at least one memory storing instructions (Page 3, paragraphs [0050] and [0051]; discloses that the system contains memory. Page 4, paragraph [0072]; discloses that the memory stores the executable programs or instructions), and
	at least one processor configured to execute the instructions to (Page 3, paragraphs [0050] and [0051]; discloses that the system contains at least one processor. Page 4, paragraph [0072]; discloses that the processor executes the instructions which are stored);
	collect log information, wherein the log information contain a log identifier for identifying the log information and a time information that is a time when the log information is collected (Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information and the date and time of each entry);
	store the log identifiers for identifying the log information, and the time information of the log information while associating them with each other in the memory (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and 
	acquire an output order information of the log identifiers from the time information, create a log sequence in which the plurality of log identifies are sequenced based on the output order information, calculate a sequence time from a difference between a start time of the log sequence and an end time thereof, and group the log sequence into a sequence group which include the log sequence and the sequence time (Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]), and
	when the sequence group matches neither with a pre-registered sequence group , the instruction to create the log sequence calculates a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly), and
	output the matching rate against the log sequence group and the predicted incident occurrence time (Page 5, paragraph [0093]-[0094]; teaches that the system outputs the calculated or predicted time of the incident occurrence and the probability or matching rate against the normal log sequence group. Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0140]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly. Upon meeting the thresholds the system sequence is assigned the time which matches based on the probability. That is it is assigned the incident occurrence time based on the closest match).
While Sonoda establishes matching pre-registered or “predetermined type” sequence groups it is not explicit that that the pre-registered sequences are normal and abnormal types. Additionally Sonoda fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence. Like Sonoda the system will group or clusters to form templates. If known in advance or pre-registered the system can map the templates to either a process which is a normal sequence or a failure which is an abnormal sequence. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda). 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 
	The sole difference between the primary reference Sonoda and the claimed subject matter is that the primary reference Sonoda does not disclose that the sequences are normal and abnormal.
	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of comparing pre-registered sequences taught by Sonoda with the pre-registered sequences being both normal and abnormal as shown in Sade.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda, with the comparison being of both normal and abnormal sequences as taught by Sade, for the purposes of determining the source of the problem. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda.
The combination fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Kulatunge, which like the combination talks about processing log files, teaches wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group (Col. 5, lines 50-67, Col. 6, line 39 through Col. 7, line 67, Col. 8, lines 16-67 and Col. 9, lines 1-64; teaches where groups are formed from log data. The data analyzed to find patterns which were previously known, as well as identify patterns that were unknown or new patterns. This data is used to predict or forecast future faults and determine there is a high possibility of failure. The system can foretell a fault before it really happens. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns).
The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. The Sade teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the group is for no incident has occurred in the past and there is a high possibility that a new incident will occur.
	The Kulatunge reference which like Sonoda and Sade talks about analyzing event logs teaches it is known for the system to group incidents to identify new pattern where no incident has occurred in the past and there is a high possibility that a new incident will occur. Kulatunge establishes that this type of grouping to predict faults was known in the prior art at the time of the invention.	
	It would have been obvious to one of ordinary skill in the art to include in the log analysis system provided by the combination of Sonoda and Sade the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda and Sade, with the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge, for the purposes of predicting future faults. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns.
As per claim 8, the combination of Sonoda, Sade and Kulatunge teaches the above-enclosed invention, Sonoda further discloses wherein the at least one processor is further configured to execute the instructions to output the predicted incident occurrence time (Page 5, paragraph [0093]; teaches that the system outputs the calculated or predicted time of the incident occurrence).
As per claim 9, Sonoda discloses a method comprising:
collecting log information, wherein the log information contain a log identifier for identifying the log information and a time information that is a time when the log information is collected (Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information and the date and time of each entry);
storing the log identifiers for identifying the log information, and the time information of the log information while associating them with each other in the memory (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and
acquiring an output order information of the log identifiers from the time information, creating a log sequence in which the plurality of log identifiers are sequenced based on the output order information, calculating a sequence time from a difference between a start time of the log sequence and an end time thereof, and grouping the log sequence into a sequence group which include the log sequence and the sequence time (Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]), in which 
when the sequence group matches neither with a pre-registered sequence group, a predicted incident occurrence time is calculated based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly), and
output the matching rate against the normal log sequence group and the predicted incident occurrence time (Page 5, paragraph [0093]-[0094]; teaches that the system outputs the calculated or predicted time of the incident occurrence and the probability or matching rate against the normal log sequence group. Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0140]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly. Upon meeting the thresholds the system sequence is assigned the time which matches based on the probability. That is it is assigned the incident occurrence time based on the closest match).
While Sonoda establishes matching pre-registered or “predetermined type” sequence groups it is not explicit that that the pre-registered sequences are normal and abnormal types. Additionally Sonoda fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence. Like Sonoda the system will group or clusters to form templates. If known in advance or pre-registered the system can map the templates to either a process which is a normal sequence or a failure which is an abnormal sequence. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda). 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 
	The sole difference between the primary reference Sonoda and the claimed subject matter is that the primary reference Sonoda does not disclose that the sequences are normal and abnormal.
	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of comparing pre-registered sequences taught by Sonoda with the pre-registered sequences being both normal and abnormal as shown in Sade.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda, with the comparison being of both normal and abnormal sequences as taught by Sade, for the purposes of determining the source of the problem. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda.
The combination fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Kulatunge, which like the combination talks about processing log files, teaches wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group (Col. 5, lines 50-67, Col. 6, line 39 through Col. 7, line 67, Col. 8, lines 16-67 and Col. 9, lines 1-64; teaches where groups are formed from log data. The data analyzed to find patterns which were previously known, as well as identify patterns that were unknown or new patterns. This data is used to predict or forecast future faults and determine there is a high possibility of failure. The system can foretell a fault before it really happens. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns).
The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. The Sade teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the group is for no incident has occurred in the past and there is a high possibility that a new incident will occur.
	The Kulatunge reference which like Sonoda and Sade talks about analyzing event logs teaches it is known for the system to group incidents to identify new pattern where no incident has occurred in the past and there is a high possibility that a new incident will occur. Kulatunge establishes that this type of grouping to predict faults was known in the prior art at the time of the invention.	
	It would have been obvious to one of ordinary skill in the art to include in the log analysis system provided by the combination of Sonoda and Sade the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda and Sade, with the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge, for the purposes of predicting future faults. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns.
As per claim 10, Sonoda discloses a non-transitory computer readable medium storing a program (Page 3, paragraphs [0050] and [0051]; discloses that the system contains memory. Page 4, paragraph [0072]; discloses that the memory stores the executable programs or instructions) for causing a computer to:
collect log information, wherein the log information contain a log identifier for identifying the log information and a time information that is a time when the log information is collected (Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information and the date and time of each entry);
store the log identifiers for identifying the log information, and the time information of the log information while associating them with each other in the memory (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and
acquire an output order information of the log identifiers from the time information, create a log sequence in which the plurality of log identifiers are sequenced based on the output order information, calculate a sequence time from a difference between a start time of the log sequence and an end time thereof, and group the log sequence into a sequence group which include the log sequence and the sequence time (Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]), in which 
when the sequence group matches neither with a pre-registered sequence group, a predicted incident occurrence time is calculated based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly),
output the matching rate against the log sequence group and the predicted incident occurrence time (Page 5, paragraph [0093]-[0094]; teaches that the system outputs the calculated or predicted time of the incident occurrence and the probability or matching rate against the normal log sequence group. Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0140]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly. Upon meeting the thresholds the system sequence is assigned the time which matches based on the probability. That is it is assigned the incident occurrence time based on the closest match).
While Sonoda establishes matching pre-registered or “predetermined type” sequence groups it is not explicit that that the pre-registered sequences are normal and abnormal types. Additionally Sonoda fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence. Like Sonoda the system will group or clusters to form templates. If known in advance or pre-registered the system can map the templates to either a process which is a normal sequence or a failure which is an abnormal sequence. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda). 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 
	The sole difference between the primary reference Sonoda and the claimed subject matter is that the primary reference Sonoda does not disclose that the sequences are normal and abnormal.
	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of comparing pre-registered sequences taught by Sonoda with the pre-registered sequences being both normal and abnormal as shown in Sade.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda, with the comparison being of both normal and abnormal sequences as taught by Sade, for the purposes of determining the source of the problem. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda.
The combination fails to explicitly state wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group.
Kulatunge, which like the combination talks about processing log files, teaches wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group (Col. 5, lines 50-67, Col. 6, line 39 through Col. 7, line 67, Col. 8, lines 16-67 and Col. 9, lines 1-64; teaches where groups are formed from log data. The data analyzed to find patterns which were previously known, as well as identify patterns that were unknown or new patterns. This data is used to predict or forecast future faults and determine there is a high possibility of failure. The system can foretell a fault before it really happens. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns).
The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. The Sade teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the group is for no incident has occurred in the past and there is a high possibility that a new incident will occur.
	The Kulatunge reference which like Sonoda and Sade talks about analyzing event logs teaches it is known for the system to group incidents to identify new pattern where no incident has occurred in the past and there is a high possibility that a new incident will occur. Kulatunge establishes that this type of grouping to predict faults was known in the prior art at the time of the invention.	
	It would have been obvious to one of ordinary skill in the art to include in the log analysis system provided by the combination of Sonoda and Sade the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda and Sade, with the ability to group log data to identify previously unknown patterns and predict future faults or failures as taught by Kulatunge, for the purposes of predicting future faults. Since the combination is already identifying fault patterns, it would have been obvious to group those patterns as done in Kulatunge to identify previously unmatched or unknown faults where there was no prior or previous incident or data in the past and use this new data to predict future faults. As shown in Kulatunge this allows the system to predict a fault before it really happens and to be proactive with dealing with the newly discovered patterns.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 8-13 regarding the 101 rejections specifically that, “Applicant submits that the Supreme Court in Diehr, held that "although by itself a mathematical formula is not subject to patent protection, when a claim containing such formula implements or applies that formula in a structure or process which, when considered as a whole, is performing a function designed to be protected by the patent laws the claim constitutes patentable subject matter." (Diamondv. Diehr, 450 U.S. 175 (1981). Therefore, as a preliminary matter, Applicant submits that the recital of mathematical relationships and/or algorithms in a claim does not render it unpatentable under 35 USC§ 101.”
“Claim 1 is directed to an abnormality detection mechanism in information processing systems, such as a processing system that are configured to operate continuously to ensure availability and dependability. For instance, claim 1 recites, inter alia, "calculat[ing] a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident, wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group" and "output[ing] the matching rate against the normal log sequence group and the predicted incident occurrence time."”
“Here, the calculation of a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups and outputting the matching rate against the normal log sequence group and the predicted incident occurrence time is directed to the improvements to the computer technology because the technical feature address problems with conventional abnormality detectors in information processing systems.”
“That is, an object of the claimed features is to provide a novel solution to the technical problems in a conventional information processing systems described in paragraphs [0002][0008] of the originally filed specification. For instance, the specification describes that:”
[quoting paragraphs [0002]-[0005], [0007] and [0008] of the applicant’s specification]
“Accordingly, the claimed features are not merely directed to mathematical formulas, but instead, the claimed features provide a very practical application as illustrated according to an exemplary non-limiting embodiments in the disclosure to address the problems dealing with abnormality detection with conventional systems.”
“Thus, the claimed features are eligible because it does not recite a judicial exception.”
“Second, Applicant respectfully submits that even if the claims are considered to fall within one of the groups of the "judicial exception," the claims are wholly integrated into the practical application. Specifically, similar to the analysis with respect to claim 1 of Example 37 of the 2019 Examples, the claim as a whole integrates the process into a real-world practical application that provides an analysis system with a novel solution to the technical problem of abnormality detection with conventional systems.”
“Here, it is clear that a core focus of the independent claims is to provide a technological solution that addresses the problem of inefficient and inaccurate abnormality detection with conventional systems.”
“However, as discussed above, the claimed features improve on the problems of the conventional systems by providing a unique and practical manner of "calculat[ing] a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident, wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group" and "output[ing] the matching rate against the normal log sequence group and the predicted incident occurrence time."”
“For at least the reasons discussed above, Applicant respectfully submits that claims 1-10 recite patent eligible subject matter. Accordingly, Applicant respectfully requests the Examiner to withdraw the 35 U.S.C. §101 rejection.”
The Examiner respectfully disagrees.
The Examiner notes that while the applicant has argued the merits of the Diehr case the current claims do not apply the mathematical formula to improve the structure or process. That is as currently written the claims merely collect data, compare that data and output the results which is similar Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978) as shown in 2106.04(a)(2) as it computes the values and displays the results. The results of the claims are not used to improve the system, rather they are merely displayed. As such this is not considered to be an improvement but merely applying the abstract idea to a computer as shown in 2106.05(f).
As stated in the 101 rejection the steps of calculating a predicted incident is merely reciting the mathematical function but fails to establish how the actual function is achieved. In this case the claim recites only the idea of a solution or outcome as it fails to detail how the solution is accomplished. As stated above the specific manner in which the data is compared and incident is predicted has not been established. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application, see MPEP 2106.05(f). The applicant has amended the claims to recite “wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group”, however this limitation merely describes what the group consists of. That is it fails to recite any specifics as to how the group is formed or how the data is analyzed to achieve the result as such this continues to be merely applying the abstract idea on a computer, see MPEP 2106.05(f). Further the step of “outputting the matching rate” is merely displaying data which is an insignificant extra solution activity, see MPEP 2106.05(g). While the applicant has argued that the limitations amount to improvements to the computer, the computer itself is not changed or altered but rather caries out functions in any possible manner, which as stated above is merely applying the abstract idea to a computer, see MPEP 2106.05(f).
While the applicant has quoted several paragraphs from the specification the applicant has not established how the specific limitations of the claims as written have achieved the result and improved the process or structure. Rather the applicant has merely restated the limitations of the claims and stated they are a practical solution and an improvement however lacking any specifics the Examiner has not been persuaded. That is as currently written the claims merely apply the abstract idea to a computer and as stated above this does not amount to an improvement or a practical application. As such the rejections have been maintained.
In response to the applicant’s arguments on pages 14-16, regarding the art rejection, specifically that “At page 9 of the Office Action, the Examiner states that "Sade, which like Sonoda talks about analyzing event logs, ... paragraph [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence .... , it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident."”
“Applicant respectfully submits that the cited combination of references does not teach or suggest "calculat[ing] a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident, wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group" and "output[ing] the matching rate against the normal log sequence group and the predicted incident occurrence time."”
“For instance, in cited paragraphs [0034] and [0036], Sade merely discloses that event logs elements can be complied into clusters of message templates.”
“However, Sade is completely silent about "wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group" and "output[ing] the matching rate against the normal log sequence group and the predicted incident occurrence time."”
“Sonoda is also silent as to the above-underlined features of claim 1.”
“Therefore, Applicant respectfully submits that the combination of the cited references, taken alone or in combination, fails to teach or suggest all the claimed features of claim 1.”
	“Based on the foregoing, Applicant respectfully submits that claim I is patentable over the cited references.”
	“Independent claims 7, 9 and 10 are not rendered unpatentable for at least the similar reasons provided above with respect to claim 1.”
	“Dependent claims 2-6 and 8 are not rendered unpatentable at least due to their dependencies on claim 1, and for additional features recited therein.”
	“Therefore, withdrawal of the§ 103 rejections are respectfully requested.”
	The Examiner respectfully disagrees.
While the applicant has argued that the Sonoda reference does not disclose “calculates a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident”, the Examiner respectfully disagrees. Sonoda Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly. Sonoda further discloses “acquire an output order information of the log identifiers from the time information, create a log sequence in which the plurality of log identifiers are sequenced based on the output order information, calculate a sequence time from a difference between a start time of the log sequence and an end time thereof, and group the log sequence into a sequence group which include the log sequence and the sequence time”. Sonoda Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]. Sonoda also discloses “collect log information, wherein the log information contain a log identifier for identifying the log information and a time information that is a time when the log information is collected”. Sonoda Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information and the date and time of each entry.
While the applicant has stated that the combination does not teach or suggest the amended portions of the claims, as shown above Sonoda does in fact read over some of the limitations which have been amended. As for the newly amended limitation “wherein the incident sign groups are the sequence group for which no incident occurred in the past, for which there is a high possibility that a new incident will occur in the future, and which is likely to become the abnormal sequence group” the Examiner has provided the Kulatunge reference to establish that these limitations were known. The Examiner asserts that when combined the references read over the claims as amended. 
Applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.
Lacking any additional arguments the Examiner has not been persuaded, therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Sonoda in view of Sade.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2014/0122932 A1) discusses forming an specific error sequence.
S. S. Rathore and A. Gupta, "Investigating object-oriented design metrics to predict fault-proneness of software modules," 2012 CSI Sixth International Conference on Software Engineering (CONSEG), 2012, pp. 1-10, doi: 10.1109/CONSEG.2012.6349484.
Smith et al. (WO 2012/103541 A2) discusses using pattern matching to detect failure or faults.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	10/6/2022